per curiam:
El 27 de febrero de 1998, el recurrente, Adolfo Ruiz Rivas, presentó querella ante el Tribunal de Primera Instancia, Subsección de Distrito, Sala de Cabo Rojo, contra su patrono, el Colegio San Agustín, al amparo de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sees. 185a-185m) (Ley Núm. 80), y la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 146 et seq.) (Ley Núm. 100), acogiéndose al procedimiento sumario establecido en la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. see. 3118 et seq.) (Ley Núm. 2).
A base de las alegaciones, el querellante reclamó que se ordenara al Colegio San Agustín (en adelante Colegio) sa-tisfacerle una suma ascendente a $44,222.96, más la can-tidad de $14,000 en concepto de honorarios de abogado. El Colegio fue notificado por conducto de su directora, la Sra. Elba Santana, el 10 de marzo de 1998. La notificación in-dicaba que la reclamación había sido presentada al amparo de la Ley Núm. 2 y que debía ser contestada dentro de diez (10) días a partir de la notificación.
*230El 24 de marzo de 1998, catorce (14) días después de haber sido emplazado, el querellado presentó su contesta-ción a la querella, sin haber solicitado prórroga alguna res-pecto al término para contestar ni haber demostrado, bajo juramento, motivos justificativos de su tardanza, elemen-tos ambos requeridos por la See. 3 de la citada Ley Núm. 2 (32 L.P.R.A. see. 3120). En esencia, en dicha contestación el querellado negó que hubiese discriminado contra el señor Ruiz, y alegó que éste fue cesanteado por razones estricta-mente económicas. Además, alegó que el querellante no po-día realizar eficientemente las funciones de su puesto.
Así las cosas, el 24 de abril de 1998, el querellante pre-sentó moción solicitando que se anotara la rebeldía del querellado y se dictara sentencia en su contra, por haber éste contestado fuera del término establecido en la Ley Núm. 2. El 11 de mayo de 1998, el foro de instancia me-diante resolución denegó la solicitud de rebeldía y señaló fecha para una conferencia con antelación al juicio.
Inconforme con dicha resolución, el 12 de junio de 1998, el querellante presentó recurso de certiorari ante el Tribunal de Circuito de Apelaciones. El 31 de agosto de 1998, y por razón de no surgir de los autos copia del diligencia-miento de notificación de la querella a la parte querellada, el foro apelativo intermedio denegó la expedición del recurso. Posteriormente, el 27 de octubre de 1998, el que-rellante presentó ante el foro de instancia el diligencia-miento de la notificación. Del mismo se desprende que, efectivamente, el querellado fue emplazado el 10 de marzo de 1998, a las 10:30 a.m., por conducto de su directora, Sra. Elba Santana.
Nuevamente, el 16 de noviembre de 1998, el querellante presentó moción ante el tribunal de instancia solicitando que se anotara la rebeldía del querellado y se dictara sen-tencia en rebeldía. El 1 de diciembre de 1998, por segunda vez, el foro de instancia se negó a anotar la rebeldía del querellado y dictar sentencia en su contra. De esta se-*231gunda denegatoria, el querellante acudió al foro interme-dio apelativo mediante recurso de certiorari. En esta oca-sión, el 14 de abril de 1999, el Tribunal de Circuito de Apelaciones desestimó el recurso por falta de jurisdicción; apoyó su determinación desestimatoria en la decisión que emitiéramos en Dávila, Rivera v. Antilles Shipping, Inc., 147 D.P.R. 483 (1999), al efecto de que las resoluciones interlocutorias emitidas bajo el procedimiento sumario de reclamaciones laborales no son revisables excepto cuando se dicten sin jurisdicción o cuando los fines de la justicia requieran la intervención del foro apelativo.
Inconforme, el 17 de mayo de 1999, el querellante acu-dió ante nos mediante petición de certiorari. Planteó que el foro intermedio apelativo había errado:
... al determinar qne no tenía jurisdicción para revisar la reso-lución interlocutoria dictada por el Tribunal de Primera Instan-cia en donde se niega a anotar la rebeldía y a dictar sentencia contra el querellado cuando éste no contestó la querella dentro del término fatal de 10 días ni solicitó prórroga bajo juramento conforme lo dispone 32 L.P.R.A. see. 3120 ni existen circunstan-cias de tal naturaleza que le permitan al juzgador apartarse del mandato legislativo. Petición de certiorari, pág. 7.
El 9 de julio de 1999, expedimos el recurso. Contando con la comparecencia de ambas partes, procedemos a resolver el mismo.
HH
La Ley Núm. 2 provee un mecanismo procesal sumario mediante el cual se persigue lograr la rápida consideración y adjudicación de querellas presentadas por empleados u obreros contra sus patronos. La naturaleza de este tipo de reclamación exige celeridad en su trámite para así alcanzar los propósitos legislativos de proteger el empleo, desalentar el despido sin justa causa y proveer al obrero así despedido recursos económicos entre un empleo y otro. Rivera v. Insular Wire Products Corp., 140 D.P.R. *232912 (1996). En vista de su carácter reparador, esta ley debe ser interpretada liberalmente a favor del empleado. Piñero v. A.A.A., 146 D.P.R. 890 (1998).
Para lograr sus propósitos legislativos, la Ley Núm. 2 dispone un trámite procesal que, permitiéndole al patrono vindicar sus derechos, es más oneroso para éste. Rivera v. Insular Wire Products Corp., ante. Por ejemplo, dicha ley dispone términos cortos para contestar la querella, criterios estrictos para conceder una prórroga para contestar la querella, limitaciones sobre el uso de mecanismos sobre descubrimiento de prueba, etc. Véase Sec. 3 de la Ley Núm. 2, ante. Lo anterior no impide que el tribunal, ante un planteamiento oportuno y luego de evaluar los intereses de las partes, decida tramitar la querella de forma ordinaria. Berrios v. González et al., 151 D.P.R. 327 (2000).
Acorde con la esencia sumaria del procedimiento de la citada Ley Núm. 2, en Dávila, Rivera v. Antilles Shipping, Inc., ante, decidimos autolimitar nuestra facultad revisora y la del Tribunal de Circuito de Apelaciones en relación con las resoluciones interlocutorias que se dicten en dichos procedimientos. En consecuencia, como regla general, la parte que pretenda impugnar resoluciones interlocutorias deberá esperar hasta la sentencia final.
Ciertamente la norma de autolimitación no es absoluta. En Dávila, Rivera v. Antilles Shipping, Inc., ante, pág. 498, establecimos como excepción, que se pueden revisar las resoluciones interlocutorias que se hayan dictado sin jurisdicción por el tribunal de instancia y en casos extremos en los cuales los fines de la justicia requieran la intervención del foro apelativo; esto es, en aquellas situaciones en que la revisión inmediata, en esa etapa, disponga del caso, o su pronta disposición, en forma definitiva o cuando dicha revisión inmediata tenga el efecto de evitar una “grave injusticia” (miscarriage of justice).
Ahora bien, al establecer la referida norma de au-*233tolimitación, especificamos que su aplicación sería prospec-tiva; es decir, la misma es aplicable a los recursos presen-tados a pártir del 12 de febrero de 1999, fecha en que emitimos la referida decisión. Por lo tanto, en el caso de autos, habiéndose presentado el recurso ante el Tribunal de Circuito de Apelaciones el 4 de enero de 1999, la norma de Dávila, Rivera v. Antilles Shipping, Inc., ante, no es de aplicación. Por consiguiente, forzosa resulta la conclusión de que erró el foro intermedio apelativo al aplicar retroac-tivamente la antedicha norma y determinar que carece de jurisdicción para atender el recurso de revisión en el caso de autos.
HH h-H
La discusión anterior, naturalmente, no dispone de la controversia ante nos; es menester dilucidar otro asunto: si el foro de instancia actuó correctamente al denegar la ano-tación de rebeldía y al negarse a dictar sentencia en rebeldía.
Como es sabido, la See. 3 de la citada Ley Núm. 2 dis-pone, en lo pertinente, que:
El secretario del tribunal notificará a la parte querellada con copia de la querella, apercibiéndole que deberá radicar su con-testación por escrito, con constancia de haber servido copia de la misma al abogado de la parte querellante o a ésta si hubiere comparecido por derecho propio, dentro de diez (10) días des-pués de la notificación, si ésta se hiciere en el distrito judicial en que se promueve la acción, y dentro de quince (15) días en los demás casos, y apercibiéndole, además, que si así no lo hi-ciere, se dictará sentencia en su contra, concediendo el remedio solicitado, sin más citarle ni oírle. Solamente a moción de la parte querellada, la cual deberá notificarse al abogado de la parte querellante o a ésta si compareciere por derecho propio, en que se expongan bajo juramento los motivos que para ello tuviere la parte querellada, podrá el juez, si de la faz de la moción encontrara causa justificada, prorrogar el término para contestar. En ningún otro caso tendrá jurisdicción el tribunal para conceder esa prórroga. 32 L.P.R.A. see. 3120.
*234Luego, la Sec. 4 de la misma Ley, reza:
Si el querellado no radicara su contestación a la querella en la forma y en el término dispuesto en la see. 3120 de este título, el juez dictará sentencia contra el querellado, a instancias del querellante, concediendo el remedio solicitado. 32 L.P.R.A. see. 3121.
De lo anterior se desprende claramente que el incumplimiento con los términos para contestar una querella exige que el tribunal conceda el remedio solicitado por la parte querellante, a menos que dentro de dicho término la parte querellada presente una solicitud de prórroga juramentada en la que exponga los hechos que la justifican. Valentín v. Housing Promoters, Inc., 146 D.P.R. 712 (1998).
Interpretando esta norma, hemos dicho que, de ordinario, los tribunales de instancia tienen el deber de darle estricto cumplimiento al procedimiento sumario de esta Ley y que carecen de jurisdicción para conceder prórrogas en casos en que no se cumpla con lo ordenado. Este es un mandato legislativo que generalmente no está sujeto a la discreción del tribunal. Mercado Cintrón v. Zeta Com., Inc., 135 D.P.R. 737 (1994). Sin embargo, en otras ocasiones, cuando los hechos así lo han requerido, hemos sido más flexibles en la interpretación de la Ley Núm. 2. En relación con ello, en Mercado Cintrón, ante, aclaramos que las circunstancias especiales que requieran alguna flexibilidad no pueden ser utilizadas para soslayar o subvertir el precepto de rapidez en el trámite judicial contenido en la citada Ley Núm. 2.
En el caso de autos, el tribunal de instancia no le dio estricto cumplimiento a las disposiciones de la Ley Núm. 2. El foro de instancia aceptó la contestación a la querella a pesar de que habían transcurrido más de los diez (10) días que dispone la Ley para contestar, sin que la parte quere-llada hubiese presentado previamente una moción de pró-rroga, debidamente notificada al querellante, como exige la mencionada Ley Núm. 2. Además, el querellado no expuso *235bajo juramento los motivos que justificaban su dilación, como expresamente lo requiere la Ley Núm. 2.
Ni siquiera bajo la limitada excepción que reconocimos en Valentín v. Housing Promoters, Inc., ante(1) podía el foro de instancia actuar como lo hizo aquí. En dicho caso, resolvimos que, como caso excepcional, se justificaba flexibilizar la aplicación de la Ley Núm. 2 cuando surge del mismo expediente las causas que justifican la dilación de la radicación de la contestación a una querella. En ese caso, reconocimos que el tribunal puede, motu proprio y en el ejercicio de su discreción, conceder una extensión al término para contestar la querella si entiende que al así hacerlo evitará un fracaso de la justicia. En tales casos, nuestra función revisora estará limitada a determinar si el foro de instancia ha abusado de su discreción.
En el caso de autos, nada surge de los autos de instancia que justifique prorrogar el término de diez (10) días para contestar la querella radicada. En ningún momento el querellado intentó justificar su tardanza ante el foro de instancia, como tampoco solicitó que se tramitara la querella por la vía ordinaria. Por tal razón debemos concluir que, el tribunal abusó de su discreción al aceptar la contestación, pues al no haberse cumplido con los requisitos de solicitud de prórroga y exposición de causa justificada, y al no surgir de los autos de instancia una causa que justificara una prórroga, el Tribunal de Primera Instancia debió anotarle la rebeldía al querellado.(2)
*236I — I i — I I — i
Por otro lado, respecto a las sentencias dictadas en rebeldía, bajo el procedimiento sumario de la citada Ley Núm. 2 y conforme a la norma establecida en Continental Ins. Co. v. Isleta Marina, 106 D.P.R. 809, 815 (1978), hemos resuelto que alegaciones concluyentes y determinaciones de derecho, al igual que hechos alegados incorrectamente, no son suficientes para sostener una determinación de responsabilidad del patrono. Debemos tener presente que, para que se pueda dictar sentencia en rebeldía, la parte querellante debe haber hecho alegaciones de hechos específicos en su querella, hechos que al anotarse la rebeldía se dan por admitidos. Además, los daños generales reclamados, al no constituir una suma líquida, tienen que probarse; no es suficiente con simplemente alegar que los daños montan o suman a la cantidad reclamada. Bajo cualesquiera circunstancias, la cuantía de los daños debe ser objeto de prueba. Véanse, además: Rivera v. Insular Wire Products Corp., ante, y Rivera v. Goytía, 70 D.P.R. 30 (1949). A la luz de estos principios, hemos establecido que en el descargo de la función judicial, el tribunal deberá celebrar las vistas que crea necesarias y adecuadas para comprobar cualquier alegación. Rivera v. Insular Wire Products Corp., ante.
En cuanto a la adjudicación de un pleito en rebeldía hemos expresado que
... los tribunales no son meros autómatas obligados a conceder indemnizaciones por estar dilucidándose un caso en rebeldía. Para el descargo de tan delicado ministerio, la ley reconoce que el proceso de formar consciencia judicial exige la comprobación “de cualquier aseveración” mediante prueba. A tal efecto, el tribunal “deberá celebrar las vistas que crea necesarias y adecuadas”. Y con referencia a una parte demandada en rebel-día —que ha comparecido previamente— le cobija el derecho a conocer del señalamiento, asistir a la vista, contrainterrogar los testigos de la parte demandante, impugnar la cuantía y apelar *237la sentencia. No renuncia a las defensas de falta de jurisdicción ni de que la demanda no aduce hechos constitutivos de una causa de acción en favor del reclamante. En otras palabras, un trámite en rebeldía no garantiza per se, una sentencia favorable al demandante; el demandado no admite hechos incorrecta-mente alegados como tampoco conclusiones de derecho. (Citas omitidas y énfasis en el original.) Continental Ins. Co. v. Isleta Marina, ante, pág. 817.
A tenor ,con los principios antes esbozados, pasamos a analizar las alegaciones contenidas en la querella del caso de epígrafe con el propósito de determinar si las mismas contienen hechos suficientes para la concesión de una sen-tencia en rebeldía.
En la querella y en lo que respecta a las reclamaciones al amparo de la Ley Núm. 80 y la Ley Núm. 100, el obrero querellante hizo las siguientes alegaciones:
2. Que el querellante trabajó por 16 años en mantenimiento en el Colegio San Agustín ubicado en la Calle Baldorioty en Cabo Rojo, Puerto Rico.
3. Que para el 28 de febrero de 1995, el querellado fue des-pedido de su trabajo por razón de edad, sin que mediara otra causa y aunque el querellante ejercía sus funciones adecuadamente.
6. Que el despido del querellante fue uno discriminatorio e injustificado por lo que éste está protegido por las disposiciones de la Ley 80.
7. Que al momento de su despido, el Querellado Colegio San Agustín adeudaba al querellante las sumas que se indican a continuación:
a. Derechos de mesada bajo la Ley 80
16 semanas x $126.28 = $2,020.48
1 mes de sueldo = $543.00
b. Sueldos dejados de percibir
36 x 543.00 = $19,548.00
DOBLE DAÑO = $44,222.96
Apéndice IV de la Petición de certiorari, págs. 20-21.
De una lectura desapasionada de las alegaciones, al am-paro de la Ley Núm. 100, debemos concluir que las mismas no son suficientes para sostener una sentencia en rebeldía *238sin vista, pues son conclusorias y carentes de hechos que las apoyen. Según hemos reiterado, el procedimiento su-mario establecido por la citada Ley Núm. 2, “no es, ni puede ser, una carta en blanco para la concesión de reme-dios a obreros que no han justificado adecuadamente, me-diante alegaciones o prueba, hechos que avalen su derecho a lo reclamado”. Rivera v. Insular Wire Products Corp., ante, pág. 928.
Por tal razón, a pesar de que en este caso el querellado no cumplió con el término para contestar la querella, ni solicitó prórroga ni dio razones para su tardanza, y, por lo tanto, procedía en derecho la anotación de rebeldía en su contra bajo la Ley Núm. 2, no procede, sin embargo, dictar sentencia en rebeldía sin vista concediendo los remedios so-licitados por el querellante al amparo de la Ley Núm. 100.
Igual no es la situación bajo la Ley Núm. 80 ya que, de las alegaciones de la querella, al interpretarse liberal-mente las mismas, se puede concluir que se hizo una recla-mación con suficientes hechos específicos, como para que se pueda dictar sentencia en rebeldía en cuanto al despido injustificado, bajo la Ley Núm. 80. A pesar de que las ale-gaciones de despido injustificado son sencillas y sucintas, las mismas son suficientes para conceder el remedio solici-tado sin la celebración de una vista en rebeldía. Por lo tanto, al amparo de la Ley Núm. 80, el querellante tiene derecho a un remedio en rebeldía sin vista.
IV
Por las razones anteriormente expuestas, se dicta Sen-tencia revocatoria de la emitida por el Tribunal de Circuito de Apelaciones, devolviéndose el caso al tribunal de pri-mera instancia para que dicho foro dicte sentencia en re-beldía sin vista, en cuanto a la reclamación por despido injustificado al amparo de la Ley Núm. 80 y continúe los procedimientos de forma consistente con lo aquí resuelto *239en relación con la reclamación bajo la antes citada Ley Núm. 100.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez emitió opinión con-currente y disidente. El Juez Asociado Señor Fuster Ber-lingeri concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Corrada Del Río disintió sin opinión escrita.
— O —
Opinión concurrente y disidente emitida por el Juez Aso-ciado Señor Rivera Pérez.
A la luz de lo resuelto en Dávila, Rivera v. Antilles Shipping, Inc., 147 D.P.R. 483 (1999), y a tenor con el Art. 4.002(f) de la Ley de la Judicatura de Puerto Rico de 1994,(1) el Tribunal de Circuito de Apelaciones es el foro con competencia para entender en el asunto planteado en el caso ante nos. Por tal razón, concurro con el Acápite I de la opinión. No obstante, disiento del resto de lo propuesto por entender que lo procedente era devolver el asunto al Tribunal de Circuito de Apelaciones para que atendiera y dispusiera de los méritos de lo planteado en el recurso de certiorari presentado ante ese tribunal.
HH
El 27 de febrero de 1998 el querellante recurrente, Sr. Adolfo Ruiz Rivas, presentó una querella ante el Tribunal de Primera Instancia, Subsección de Distrito, Sala de Cabo Rojo, contra su patrono, el Colegio San Agustín, al amparo *240de la Ley Núm. 80 de 30 de mayo de 1976,(2) y la Ley Núm. 100 de 30 de junio de 1959,(3) acogiéndose al procedimiento sumario establecido por la Ley Núm. 2 de 17 de septiembre de 1961.(4)
El querellado recurrido, Colegio San Agustín, fue notifi-cado por conducto de su directora, la Sra. Elba Santana, el 10 de marzo de 1998. La notificación indicaba que la recla-mación había sido presentada al amparo de la Ley Núm. 2, supra, y que debía ser contestada dentro de los diez (10) días a partir de la notificación.
El 24 de marzo de 1998, catorce (14) días después de haber sido emplazado, el querellado presentó su contesta-ción a la querella sin haber solicitado prórroga alguna res-pecto al término para contestar, ni haber demostrado, bajo juramento, motivos justificados para su tardanza.
El 23 de abril de 1998 el querellante solicitó al Tribunal de Primera Instancia que se anotara la rebeldía del quere-llado y se dictara sentencia en su contra por éste haber contestado fuera del término establecido en la Ley Núm. 2, supra. El 11 de mayo de 1998, mediante resolución, el Tribunal de Primera Instancia denegó la solicitud de rebeldía y señaló fecha para una conferencia con antelación al juicio.
Inconforme con dicha resolución, el 12 de junio de 1998 el querellante presentó recurso de certiorari ante el Tribunal de Circuito de Apelaciones. El 31 de agosto de 1998, por razón de no surgir de los autos copia de la notificación de la querella a la parte querellada, el foro apelativo intermedio denegó la expedición del auto de certiorari solicitado.
El 27 de octubre de 1998 el querellante presentó ante el Tribunal de Primera Instancia el diligenciamiento de la notificación, del cual surgía que efectivamente el quere-llado había sido emplazado. El 16 de noviembre de 1998 el *241querellante volvió a solicitar ante dicho tribunal que se anotara la rebeldía del querellado y se dictara sentencia de conformidad. El 1ro de diciembre de 1998, por segunda vez, el Tribunal de Primera Instancia se negó a anotar la rebeldía del querellado y a dictar sentencia en su contra.
De esta segunda denegatoria, el 4 de enero de 1999 el querellante presentó nuevamente un recurso de certiorari ante el Tribunal de Circuito de Apelaciones. Esta vez, me-diante dictamen de 14 de abril de 1999, dicho tribunal des-estimó el recurso por falta de jurisdicción. Apoyó su deter-minación en la decisión de Dávila, Rivera v. Antilles Shipping, Inc., supra, al efecto de que las resoluciones in-terlocutorias emitidas bajo el procedimiento sumario de re-clamaciones laborales no son revisables, excepto cuando se dicten sin jurisdicción o cuando a los fines de la justicia requieran la intervención del foro apelativo.
El 17 de mayo de 1999 el querellante, inconforme, acu-dió ante nos mediante petición de certiorari. Le imputó al Tribunal de Circuito de Apelaciones haber errado al deter-minar que no tenía jurisdicción para revisar la resolución interlocutoria dictada por el Tribunal de Primera Instan-cia, en donde éste se negaba a anotar la rebeldía del que-rellado y dictar sentencia en su contra.
Luego de examinar el recurso de autos, y a la luz de lo resuelto en Dávila, Rivera v. Antilles Shipping, Inc., supra, este Tribunal concluye que el Tribunal de Circuito de Ape-laciones erró al aplicar retroactivamente la norma allí es-tablecida y al “determinar que caree [ía] de jurisdicción para atender el recurso de revisión en el caso de autos”. Per Curiam, pág. 233. En Dávila, Rivera v. Antilles Shipping, Inc., supra, este Tribunal claramente estableció que sería prospectiva la aplicación de la norma de autolimita-ción a nuestra facultad revisora y a la del Tribunal de Cir-cuito de Apelaciones, en relación con las resoluciones inter-locutorias que se dicten en-los procedimientos sumarios bajo la Ley Núm. 2, supra. Se aclaró que dicha norma sería *242aplicable a los recursos de certiorari presentados a partir de 12 de febrero de 1999. En el caso de autos, como bien señala la Opinión del Tribunal, era forzoso concluir que, habiéndose presentado el recurso de certiorari el 4 de enero de 1999 ante el Tribunal de Circuito de Apelaciones, la norma establecida en Dávila, Rivera v. Antilles Shipping, Inc., supra, no era de aplicación.
Por lo tanto, coincidimos con el Acápite I de la Opinión del Tribunal en que el Tribunal de Circuito de Apelaciones erró al determinar que carecía de jurisdicción para atender el recurso presentado ante sí.
No obstante, somos del criterio que lo procedente era devolver el recurso al Tribunal de Circuito de Apelaciones, el cual tiene competencia para entender en el mismo, con el propósito de que decidiera discrecionalmente si habría de ejercer su jurisdicción en este asunto. Opino que es pre-maturo de parte de este Tribunal evaluar los méritos del recurso presentado ante el Tribunal de Circuito de Apela-ciones, sin que este último pase juicio sobre el mismo. Es por esta razón que disentimos, muy respetuosamente, de lo expresado en el resto de la opinión.

 En Valentín v. Housing Promoters, Inc., 146 D.P.R. 712 (1998), el querellado contestó dentro del término establecido en ley, diez (10) días, pero su contestación fue devuelta, por error del Secretario(a) del tribunal, con un memorando notificando que le faltaban unos sellos.


 Finalmente, es menester señalar que el querellado intentó justificar su tar-danza, por primera vez, ante el Tribunal de Circuito de Apelaciones, cuando adujo que la tardanza se debía a que la contestación había sido remitida por correo el 20 de marzo de 1998, dentro del término de diez (10) días para contestar, pero que la misma había sido recibida y ponchada en el tribunal vencido el término. Sin embargo, la razón que expone el querellado para justificar su tardanza de modo alguno constituye una circunstancia especial que amerite que flexibilicemos la interpreta-ción de la Ley Núm 2 de 17 de octubre de 1961 (32 L.P.R.A. see. 3118 et seq.).


 4 L.P.R.A. sec. 22k(f). Dicho artículo dispone que será el Tribunal de Circuito de Apelaciones el foro competente para revisar, vía certiorari, cualquier resolución interlocutoria dictada por el Tribunal de Primera Instancia. Véase, además, Regla 53.1(e)(1) de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 29 L.P.R.A. secs. 185a-185m.


 29 L.P.R.A. sec. 146 y ss.


 32 L.P.R.A. sec. 3118 y ss.